                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

JOSEPHINE GRACE LAPINA ,      )              CV 19-00452 LEK-KJM
                              )
          Plaintiff,          )
                              )              ORDER ADOPTING
     vs.                      )              MAGISTRATE JUDGE’S
                              )              FINDINGS AND
STATE OF HAWAII; HAWAII       )              RECOMMENDATION
CHILD SUPPORT                 )
ENFORCEMENT AGENCY;           )
DAVID GIERLACH; BARBARA       )
SHINTANI; JAN WATANABE;       )
EDWARD SMITH; SCOT            )
BROWER; and MICHAEL J.        )
SUTTON,                       )
                              )
          Defendants.         )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on September 24, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

Recommendation to: (1) Dismiss Complaint With Limited Leave to Amend; (2)

Deny Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs", ECF No. 4, are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.
DATED AT HONOLULU, HAWAII, October 21, 2019.



                                     /s/ Leslie E. Kobayashi
                                     Leslie E. Kobayashi
                                     United States District Judge
